DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group I, claims 1–9, wherein the antioxidant species is N-(1,3-dimethylbutyl)-N’-phenyl-1,4-phenylenediamine in the reply filed on 01/07/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Scope of the Elected Invention
Claims 10 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method and article, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/07/2022.
	The scope of the elected subject matter that will be examined and searched is as follows:
Group I, claims 1–9, drawn to a wiper blade, wherein the antioxidant species is N-(1,3-dimethylbutyl)-N’-phenyl-1,4-phenylenediamine.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Spec. 5, ll. 9–10 refers to “Fig. 2 shows dimensions of test specimens according to an example embodiment,” but none of the drawings of record corresponding to Fig. 2. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Information Disclosure Statement
	The information disclosure statement (IDS), filed on 01/02/2020 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laube et al. (WO 00/34370 A1).
	With respect to claims 1 and 2, Laube discloses a rubber composition comprising 40 parts of natural rubber (NR) and 60 parts of butadiene rubber (BR).  Id. at Table 2.  Claim 42 discloses a 
	With respect to claims 8 and 9, Laube discloses the rubber composition contains 45 or 55 phr of carbon black, 14 to 24 phr of oil, 5 phr zinc oxide, 2 phr stearic acid, and 1.5 phr TBBS (a sulfenamide accelerator, as evidenced by Ash et al., Handbook of Plastic and Rubber Additives, 2nd Ed., Vol. 1–2, Synapse Information Resources, p. 1114 (2005)), and 1.25 phr of sulfur.  Id. at Tables 2, 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Feigenbaum (US 5732436 A).
	Feigenbaum discloses a wiper blade comprising comprises a synthetic rubber/natural rubber blend, such as a blend of 0 to 40 weight percent natural rubber and about 60 to about 100 weight percent of polybutadiene rubber. col. 2, ll. 34–35, 44–48.
	Feigenbaum differs from the present claim only insofar as it teaches natural rubber and polybutadiene in amounts overlapping the presently claimed amounts of each.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that the amounts of each of natural rubber and polybutadiene overlap the presently claimed amounts of each, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a wiper blade comprising a rubber wherein the relative contents of natural rubber and butadiene rubber satisfy the presently claimed amounts of each.

Claims 3–7 are rejected under 35 U.S.C. 103 as being unpatentable over Laube et al. (WO 00/34370 A1) as evidenced by Ash et al., Handbook of Plastic and Rubber Additives, 2nd Ed., Vol. 1–2, Synapse Information Resources, pp. 1232, 1659–1660 (2005) as applied to claim 1 above, and further in view of Lederer et al., “Effects of Wax and Substituted p-Phenylenediamine Antiozonants in Rubber,” Rubber Chemistry and Technology, Vol. 54, No. 2, 415–426 (1981).
	With respect to claim 3, Laube further specifies that the rubber composition further contains TMQ and 6PPD, which are respectively the antioxidants/antiozonants 2,2,4-trimethyldihydroquinoline polymer and N-(1,3-dimethylbutyl)-N’-phenyl-p-phenylenediamine, as evidenced by Ash 1232, 1659–1660.  Id. at Table 2.
	The composition of Table 2 contains TMQ, 6PPD, and a wax in a combined amount of 4.5 phr, but Laube does not specifically indicate that the wax is an antioxidant or antiozoning agent.
	Lederer teaches that it is known in the elastomer art to include a combination of a wax and a substituted p-phenylenediamine antiozonant (PPD) to stabilize elastomers against ozone attack.  Id. at 415.  Wax provides elastomers with ozone protection under static conditions by blooming at the elastomer surface; PPD protects against ozone attack under dynamic conditions.  Id.  The reference tests natural rubber/butadiene blends containing a commercial wax blend (Sunolite 240, able to bloom over a range of temperatures) and N-(1,3-dimethylbutyl)-N’-phenyl-p-phenylenediamine.  Id.  at 416.  Lederer finds that a combination of wax with PPD provides a significant synergistic ozone protection under intermittent static/dynamic conditions.  Id. at 425.

	With respect to claims 4 and 5, the composition contains 1.5 phr of 6PPD, which is N-(1,3-dimethylbutyl)-N’-phenyl-p-phenylenediamine, as evidenced by Ash 1232.  Id.
	With respect to 6, Laube discloses the polymer composition contains 1.5 phr of TMQ, which is the antioxidant/antiozonant 2,2,4-trimethyldihydroquinoline polymer, as evidenced by Ash 1659–1660.  Id.
	With respect to claim 7, Laube discloses the rubber composition contains TMQ and 6PPD.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  EP 0437806 A2, JP 3540475 B2, US 2009/253866 A1 are cited for general interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763